Citation Nr: 1408964	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-27 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claims, and has been reviewed.


FINDING OF FACT

The most probative evidence is against finding that the Veteran's current low back condition had its onset in service or is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

The notice requirements apply to all five elements of a service connection claim: 
1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated October 2009.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained service treatment records (STRs), post-service treatment records, and a VA examination report.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

II.  Service Connection

The Veteran seeks service connection for a low back disability, which he contends initially manifested in service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2013); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has asserted that he had recurrent back pain during the latter part of his active duty career, and that when he presented for medical treatment he was always instructed to take aspirin or use a heating pad.  He also indicated that he treated himself with over-the-counter medication.  The Veteran indicated he is still experiencing the same back pain today.

The Veteran's STRs contain only one record of a complaint of or treatment for back pain-a March 1984 medical note that the Veteran submitted with his initial claim.  The March 1984 note indicates that the Veteran presented with a "nagging pain" in his left lower back that began that morning.  He attributed the pain to 500 pounds of meat falling on top of him.  The Veteran did not indicate that he had difficulty walking or bending, but stated that he was uncertain of his ability to continue with his regular duties.  Upon examination, the examiner noted good range of motion in the Veteran's trunk, and no tenderness in his lower back or spine.  He indicated that the Veteran's condition was a probable slight soft tissue injury, and instructed the Veteran to continue with full duty and return for treatment as needed.

The Veteran's subsequent STRs do not indicate that he returned for additional treatment for low back pain, or that he presented with a new complaint.  The Veteran denied back pain in his reports of medical history submitted at various times throughout service, and the accompanying reports of medical examination are also negative for complaints or findings of a back disability.  On his August 2003 separation report of medical assessment, the Veteran did not indicate that he was taking any medication aside from that prescribed for his glaucoma, nor did he indicate that he currently had back pain.  The Veteran did not include a back condition when asked to list those conditions for which he intended to seek VA disability.

After filing his claim for service connection in September 2009, the Veteran submitted a treatment record showing November 2009 treatment for back pain in the emergency room of a private hospital.  The examiner diagnosed the Veteran with a muscular spasm in the lumbosacral area, and prescribed Celebrex.  The evidence of record contains no other post-service treatment for a back condition.

Based on this private treatment record, VA obtained an etiological opinion in January 2010.  The physician who provided the opinion noted the Veteran's in-service complaint of back pain in 1984, and also noted that the Veteran did not return for follow-up.  The physician acknowledged the Veteran's subsequent post-service diagnosis of muscle spasm in the low back, but opined that the Veteran's current low back condition was not caused by or a result of the lower back incident noted in service.  He reasoned that the Veteran's STRs showed a single complaint of back pain while in service, which occurred when the Veteran was twenty-one.  He stated that it is typical for strains and sprains incurred at that age to heal completely without residuals.  He also specifically noted several instances, after 
the 1984 complaint, in which the Veteran denied back pain, and stated that the Veteran served until 2003 without any recurrent lower back complaints or incidents.

After review of the record, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for a low back disability.  Even conceding a current disability, the most probative evidence indicates that the Veteran's current back condition is not related to service.

The Board notes that the Veteran is competent to report symptoms or events he experienced in service.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  However, when considering whether lay evidence is satisfactory, the Board, as a finder of fact, may properly consider internal inconsistency of the Veteran's statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if applicable.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Here, the Veteran submitted the medical treatment record showing his March 1984 complaint of back pain, and later asserted that he had back pain during the latter part of his active duty career for which he sought medical treatment.  However, the Veteran's account of subsequent in-service complaints of and treatment for back pain is belied by the other evidence of record, including his own representations on various medical history reports.  The Veteran sought medical treatment for many conditions throughout service, including a wrist injury, wax build-up in his ears, upper respiratory infections, skin conditions, and glaucoma, but the record does 
not indicate that he sought treatment for back pain after March 1984.  Additionally, the Veteran's current contention of suffering from back pain since service is inconsistent with his statements at the time of his discharge, as well as the medical findings at that time.  Accordingly, the Board finds that the Veteran's assertions as to experiencing low back pain continuing since his reported injury in service are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence). 

Moreover, although the Board acknowledges that the Veteran is competent to describe an in-service back injury and subsequent symptoms of back pain, back disorders can have numerous causes, and medical expertise is required to determine the etiology of such.  Accordingly, the Board accords significantly greater probative value to the medical evidence of record than to the Veteran's lay assertion that he suffered from a low back injury in service that resulted in his current condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

In summary, the most probative evidence is against a finding that the Veteran's current low back condition is related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for a low back condition is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a low back condition is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


